Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/03/2022 has been entered.
Response to amendment
This is a non-final Office action in response to applicant's remarks/arguments filed on 04/03/2022.
   Status of the claims:
Claims 1, 7, 14, 20 have been amended.
The amendment overcomes the prior art rejections 1-14, 16-20 under 35 U.S.C 103. However, upon further consideration, a new ground(s) of rejection is made in view of Schuler et al. (EP 2126607 B1) necessitated by the claim amendment.

                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 7-9, 11, 13-14, 16, 18,  20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Schuler et al. (EP 2126607 B1).
Regarding claim 1, Schuler teaches an adaptive light detection and ranging (lidar) system, comprising: 
a controller (Fig. 12, microcontroller); 
lidar control software in communication with the controller (The DMD units DMD are connected via an interface DMD ', which may be, for example, a serial interface, e.g. a serial peripheral interface (SPI) interface, with a computing unit μC controlling it e.g. with a microcontroller, connected and can influence the transmission links 190a, 190r with appropriate control. It would have been obvious that the computing unit μC may be implemented in software.); 
a focusing control subsystem configured to control focusing and detection of a laser beam (Fig. 12, The environment sensor according to the invention can furthermore advantageously have at least one focusing optics in order to focus the transmission signal-or else an already reflected reception signal-on a spatial area or a corresponding receiver to be examined. The focusing optics can be integrated in a common optical module in a particularly advantageous manner together with a possibly provided micromirror arrangement or a beam splitter or reflector and also, the DMD units DMD are connected via an interface DMD ', which may be, for example, a serial interface, e.g. a serial peripheral interface (SPI) interface, with a computing unit μC controlling it e.g. with a microcontroller, connected and can influence the transmission links 190a, 190r with appropriate control.);  
and an emitter/detector (Fig. 12, DMD) subsystem including a micromirror assembly including a plurality of micromirrors, the emitter/detector subsystem (Fig. 12, The micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device). In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units, which are presently symbolized in total by the function block DMD. ) being responsive to commands from the focusing control subsystem to generate at least one laser beam which is used to implement a plurality of different scanning modes for imaging a scene (The environment sensor according to the invention can furthermore advantageously have at least one focusing optics in order to focus the transmission signal-or else an already reflected reception signal-on a spatial area or a corresponding receiver to be examined. The focusing optics can be integrated in a common optical module in a particularly advantageous manner together with a possibly provided micromirror arrangement or a beam splitter or reflector); 
the micromirror assembly configured to perform both transmitting of the laser beam toward the scene and reception of reflected light back from one or more objects in the scene during the different scanning modes using first and second different subpluralities of the micromirrors (Fig.12. See also, fig. 1, for example, at least one DMD unit is configured to reflect the optical signal s1 generated by the diode laser DL in the direction of the first optical system L1, that is to say to the object 600. At least one other DMD unit is configured to do so at the object 600 reflected and in the FIG. 12 from right to left through the first optics L1 passing optical signal in the direction of the second optics L2 and thus reflected on the photodiode 131.); 
the micromirror assembly further configured to form two independent transmitting channels using select ones of the first subplurality of micromirrors , and two independent receiving channels using select ones of the second subplurality of micromirrors (The above-described DMD units DMD ( FIG. 12 ) or the rotating mirror DS ( FIG. 14 ) can be used to particular advantage, a first transmission path in the environment sensor 500 ( FIG. 4 ) integrated sensor device 100 to realize in a first spatial direction, while a second transmission path is formed so that a further spatial direction in the vicinity of the motor vehicle 700a, 700b (Figs.5a-5b) is examined for objects or obstacles out. Corresponding distances D or reflectivities can be detected, for example, in time-division multiplex, advantageously only a single sensor device 100 or a sensor module 500 being required. It would have been obvious that a subplurality of micromirrors can be used during the first transmission and another subplurality of micromirrors can be used during the second transmission same rational for receiving); and 
wherein the plurality of different scanning modes includes at least two different scanning modes executed simultaneously by the emitter/detector subsystem using the two independent transmitting channels (The micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device). In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units, which are presently symbolized in total by the function block DMD. Also, the transmission paths 190a, 190b, 190c (Fig. 5b) can be operated either simultaneously or in chronological succession and, with the evaluation method according to the invention, make it possible to detect obstacles or other objects which are located in front of the commercial vehicle 700a in the direction of travel. The above-described DMD units DMD ( FIG. 12 ) or the rotating mirror DS ( FIG. 14 ) can be used to particular advantage, a first transmission path in the environment sensor 500 ( FIG. 4 ) integrated sensor device 100 to realize in a first spatial direction, while a second transmission path is formed so that a further spatial direction in the vicinity of the motor vehicle 700a, 700b is examined for objects or obstacles out) and the two independent receiving channels (same rational for transmitting. And also, according to the invention, at least one controllable micromirror arrangement is particularly advantageously provided in order to influence the beam path of the transmission signal and / or the reception signal and / or the reference signal-in the case of a likewise optical reference signal. This makes it possible, for example, to align the transmission signal alternately to a plurality of regions of the environment to be examined or generally to completely different spatial regions and accordingly to monitor a plurality of regions with only one environment sensor according to the invention or a sensor device contained therein.) 
Regarding claim 2, Schuler teaches the system of claim 1, wherein the emitter/detector subsystem is controlled by the lidar control software to implement the at least two different2 Application No.: 16/139,895 Docket No.: 16336-000110-US scanning modes (The DMD units DMD are connected via an interface DMD ', which may be, for example, a serial interface, e.g. a serial peripheral interface (SPI) interface, with a computing unit μC controlling it e.g. with a microcontroller, connected and can influence the transmission links 190a, 190r with appropriate control. For example, at least one DMD unit is configured to reflect the optical signal s1 generated by the diode laser DL in the direction of the first optical system L1, that is to say to the object 600. At least one other DMD unit is configured to do so at the object 600 reflected and in the FIG. 12 from right to left through the first optics L1 passing optical signal in the direction of the second optics L2 and thus reflected on the photodiode 131.), and 
wherein the two different scanning modes include a low resolution scanning mode in addition to a high resolution scanning mode (The above-described DMD units DMD ( FIG. 12 ) or the rotating mirror DS ( FIG. 14 ) can be used to particular advantage, a first transmission path in the environment sensor 500 ( FIG. 4 ) integrated sensor device 100 to realize in a first spatial direction, while a second transmission path is formed so that a further spatial direction in the vicinity of the motor vehicle 700a, 700b is examined for objects or obstacles out. Corresponding distances D or reflectivities can be detected, for example, in time-division multiplex, advantageously only a single sensor device 100 or a sensor module 500 being required.It would have been obvious that the first transmission can provide a rough detection of objects with a low resolution scanning and the second transmission can provide more details about the objects), and 
wherein a second portion of the at least one laser beam is used to focus on a specific object in the scene, while a first portion of the laser beam is used to implement the low resolution scanning mode to scan a different portion of the scene (According to the invention, at least one controllable micromirror arrangement is particularly advantageously provided in order to influence the beam path of the transmission signal and / or the reception signal and / or the reference signal-in the case of a likewise optical reference signal. This makes it possible, for example, to align the transmission signal alternately to a plurality of regions of the environment to be examined or generally to completely different spatial regions and accordingly to monitor a plurality of regions with only one environment sensor according to the invention or a sensor device contained therein. Also, In the present example according to FIG. 5b for example, two transmission links 190a, 190c are provided, which respectively monitor an area located laterally to the right of and behind the motor vehicle 700b, while a third transmission path 190b is arranged to enable a determination of the distance of the motor vehicle 700b from the curb B.).
Regarding claim 3, Schuler teaches the system of claim 1, wherein the emitter/detector subsystem is controlled by the lidar control software  to implement a tracking mode wherein a portion of the at least one beam is continuously focused on an object in the scene (According to the invention, at least one controllable micromirror arrangement is particularly advantageously provided in order to influence the beam path of the transmission signal and / or the reception signal and / or the reference signal-in the case of a likewise optical reference signal. This makes it possible, for example, to align the transmission signal alternately to a plurality of regions of the environment to be examined or generally to completely different spatial regions and accordingly to monitor a plurality of regions with only one environment sensor according to the invention or a sensor device contained therein. In the present example according to FIG. 5b For example, two transmission links 190a, 190c are provided, which respectively monitor an area located laterally to the right of and behind the motor vehicle 700b, while a third transmission path 190b is arranged to enable a determination of the distance of the motor vehicle 700b from the curb B.).
Regarding claim 4, Schuler teaches the system of claim 3, wherein the emitter/detector subsystem includes a micromirror assembly (Fig. 12, the micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device).In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units, which are presently symbolized in total by the function block DMD.) which is controlled to simultaneously use portions of the laser beam to implement the tracking mode and a low resolution scanning mode, thus simultaneously focusing on different areas of the scene (According to the invention, at least one controllable micromirror arrangement is particularly advantageously provided in order to influence the beam path of the transmission signal and / or the reception signal and / or the reference signal-in the case of a likewise optical reference signal. This makes it possible, for example, to align the transmission signal alternately to a plurality of regions of the environment to be examined or generally to completely different spatial regions and accordingly to monitor a plurality of regions with only one environment sensor according to the invention or a sensor device contained therein. The above-described DMD units DMD (FIG. 12) or the rotating mirror DS ( FIG. 14 ) can be used to particular advantage, a first transmission path in the environment sensor 500 ( FIG. 4 ) integrated sensor device 100 to realize in a first spatial direction, while a second transmission path is formed so that a further spatial direction in the vicinity of the motor vehicle 700a, 700b is examined for objects or obstacles out. It would have been obvious that the first transmission can provide a rough detection of objects with a low resolution scanning and the second transmission can provide more details about the objects with a higher resolution).
Regarding claim 7, Schuler teaches the system of 1, wherein the emitter/detector subsystem includes: a detector for receiving optical signals reflected from objects in the scene (Fig. 12, photodetector 131); and 
a laser for generating the at least one laser beam  (Fig. 12, Diode Laser DL
Regarding claim 8, Schuler teaches the system of claim 7, wherein the micromirror assembly comprises a digital micromirror assembly (Fig. 12, The micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device). In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units, which are presently symbolized in total by the function block DMD.) 
Regarding claim 9, Schuler teaches the system of claim 8, wherein the plurality of micromirrors are grouped into at least one emitter array (The various DMD units DMD are part of a first transmission link 190a (FIG. FIG. 1 ) connected between an optical transmitter, eg a VCSEL diode laser DL, an in FIG. 12 symbolized by a biconvex lens L1 first Optics, an unillustrated, at least partially reflective object, one in FIG. 12 through a biconvex lens L2 symbolized second optics and the photodiode 131 extends.) and at least one detector array (Fig. 12, For example, at least one DMD unit is configured to reflect the optical signal s1 generated by the diode laser DL in the direction of the first optical system L1, that is to say to the object 600. At least one other DMD unit is configured to do so at the object 600 reflected and in the FIG. 12 from right to left through the first optics L1 passing optical signal in the direction of the second optics L2 and thus reflected on the photodiode 131.).
Regarding claim 11, Schuler teaches the system of claim 1, wherein the focusing control subsystem comprises: 
an independent high speed emitter focusing subsystem for generating signals used in controlling a direction of scanning of the laser beam (The micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device).In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units, which are presently symbolized in total by the function block DMD.The various DMD units DMD are part of a first transmission link 190a (FIG. FIG. 1) connected between an optical transmitter, eg a VCSEL diode laser DL, an in FIG. 12 symbolized by a biconvex lens L1 first Optics, an unillustrated, at least partially reflective object, one in FIG. 12 through a biconvex lens L2 symbolized second optics and the photodiode 131 extends. In the present case, a first optical signal s1 is transmitted via the first transmission path 190a, which is at least partially reflected in the already described manner on the object 600 and supplied to the photodiode 131 as a received signal s1 '.); and 
an independent high speed detector focusing control subsystem for generating signals used in controlling a viewing direction for reflected optical signals from one or more objects in the scene (For example, at least one DMD unit is configured to reflect the optical signal s1 generated by the diode laser DL in the direction of the first optical system L1, that is to say to the object 600. At least one other DMD unit is configured to do so at the object 600 reflected and in the FIG. 12 from right to left through the first optics L1 passing optical signal in the direction of the second optics L2 and thus reflected on the photodiode 131).
Regarding claim 13, Schuler teaches the system of claim 1, wherein the emitter/detector subsystem includes a defocus control subsystem responsive to the controller for defocusing the laser beam to increase an area of the scene being imaged by the laser beam (it is also possible, e.g. a specific transmit signal alternately targeted to different optics or space or angle areas to be examined or on the photodiode 131 to reflect and thus using a single light source DL simultaneously operate two or more transmission links or to monitor a plurality of space or angle ranges. And also, means of optical beam splitters or reflectors having a plurality of facets known to those skilled in the art. In this case, a corresponding number of receivers or evaluation units 130 to provide for receiving and analyzing the plurality of transmission signals or their reflections from the different spatial regions, wherein the analysis can advantageously be based on the same reference signal.)
Regarding claim 14, Schuler teaches an adaptive light detection and ranging (lidar) system, comprising: 
an electronic controller (Fig. 12, the micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device.  And also, The DMD units DMD are connected via an interface DMD ', which may be, for example, a serial interface, e.g. a serial peripheral interface (SPI) interface, with a computing unit μC controlling it e.g. with a microcontroller, connected and can influence the transmission links 190a, 190r with appropriate control.); 
a memory (It would have been obvious that the computing unit may be implemented with one or more CPUs along with memory and programmable input/output peripherals.); 
lidar control software contained in the memory and in communication with the controller (The DMD units DMD are connected via an interface DMD ', which may be, for example, a serial interface, e.g. a serial peripheral interface (SPI) interface, with a computing unit μC controlling it e.g. with a microcontroller, connected and can influence the transmission links 190a, 190r with appropriate control. It would have been obvious that the computing unit μC may be implemented in software and contained one or more CPUs along with memory and programmable input/output peripherals.); 
a focusing control subsystem in communication with the electronic controller and configured to control focusing and detection of a laser beam (Fig. 12, The environment sensor according to the invention can furthermore advantageously have at least one focusing optics in order to focus the transmission signal-or else an already reflected reception signal-on a spatial area or a corresponding receiver to be examined. The focusing optics can be integrated in a common optical module in a particularly advantageous manner together with a possibly provided micromirror arrangement or a beam splitter or reflector and also, the DMD units DMD are connected via an interface DMD ', which may be, for example, a serial interface, e.g. a serial peripheral interface (SPI) interface, with a computing unit μC controlling it e.g. with a microcontroller, connected and can influence the transmission links 190a, 190r (see also, fig. 1) with appropriate control.); and 
an emitter/detector subsystem (The micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device). In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units, which are presently symbolized in total by the function block DMD.) in communication with the electronic controller (The DMD units DMD are connected via an interface DMD ', which may be, for example, a serial interface, e.g. a serial peripheral interface (SPI) interface, with a computing unit μC controlling it e.g. with a microcontroller, connected and can influence the transmission links 190a, 190r with appropriate control.) and responsive to commands from the focusing control subsystem to generate at least one laser beam from at least one laser (The various DMD units DMD are part of a first transmission link 190a (FIG. FIG. 1 ) connected between an optical transmitter, eg a VCSEL diode laser DL, an in FIG. 12 symbolized by a biconvex lens L1 first Optics, an unillustrated, at least partially reflective object, one in FIG. 12 through a biconvex lens L2 symbolized second optics and the photodiode 131 extends. In the present case, a first optical signal s1 is transmitted via the first transmission path 190a, which is at least partially reflected in the already described manner on the object 600 and supplied to the photodiode 131 as a received signal s1 '.), which is used to implement a plurality of differentscanning modes for imaging a scene (The above-described DMD units DMD ( FIG. 12 ) or the rotating mirror DS ( FIG. 14 ) can be used to particular advantage, a first transmission path in the environment sensor 500 ( FIG. 4 ) integrated sensor device 100 to realize in a first spatial direction, while a second transmission path is formed so that a further spatial direction in the vicinity of the motor vehicle 700a, 700b is examined for objects or obstacles out.); and 
the emitter/detector subsystem including a digital micromirror assembly having a plurality of independently, digitally controllable micromirrors for controlling pointing of the at least one laser beam as the at least one laser beam is emitted toward the scene (The micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device).In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units, which are presently symbolized in total by the function block DMD.), to use a first subplurality of the micromirrors to illuminate two different subregions of the scene simultaneously , and to use a second subplurality of the micromirrors to receive reflected optical signals ( The above-described DMD units DMD (FIG. 12) or the rotating mirror DS ( FIG. 14 ) can be used to particular advantage, a first transmission path in the environment sensor 500 ( FIG. 4 ) integrated sensor device 100 to realize in a first spatial direction, while a second transmission path is formed so that a further spatial direction in the vicinity of the motor vehicle 700a, 700b (Figs.5a-5b) is examined for objects or obstacles out. Corresponding distances D or reflectivities can be detected, for example, in time-division multiplex, advantageously only a single sensor device 100 or a sensor module 500 being required. It would have been obvious that a subplurality of micromirrors can be used during the first transmission and another subplurality of micromirrors can be used during the second transmission same rational for receiving) from the two different subregions of the scene simultaneously (In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units and has at least one array of controllable micromirrors, which are presently symbolized in total by the function block DMD. Also, the transmission paths 190a, 190b, 190c (Fig. 5b) can be operated either simultaneously or in chronological succession and, with the evaluation method according to the invention, make it possible to detect obstacles or other objects which are located in front of the commercial vehicle 700a in the direction of travel).
Regarding claim 16, Schuler teaches the system of claim 14, wherein the focusing control subsystem includes: 
a high speed emitter focusing control subsystem for controlling pointing of the laser beam from the at least one laser (The micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device).In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units, which are presently symbolized in total by the function block DMD.The various DMD units DMD are part of a first transmission link 190a (FIG. FIG. 1) connected between an optical transmitter, eg a VCSEL diode laser DL, an in FIG. 12 symbolized by a biconvex lens L1 first Optics, an unillustrated, at least partially reflective object, one in FIG. 12 through a biconvex lens L2 symbolized second optics and the photodiode 131 extends. In the present case, a first optical signal s1 is transmitted via the first transmission path 190a, which is at least partially reflected in the already described manner on the object 600 and supplied to the photodiode 131 as a received signal s1 '.); and5 
Application No.: 16/139,895 Docket No.: 16336-000110-USa high speed detector focusing control subsystem for controlling a direction of view when receiving optical signals reflected from one or more objects in the scene (For example, at least one DMD unit is configured to reflect the optical signal s1 generated by the diode laser DL in the direction of the first optical system L1, that is to say to the object 600. At least one other DMD unit is configured to do so at the object 600 reflected and in the FIG. 12 from right to left through the first optics L1 passing optical signal in the direction of the second optics L2 and thus reflected on the photodiode 131).
Regarding claim 18, Schuler teaches the system of claim 14, wherein the lidar software includes modules for implementing two or more of: a low resolution scanning mode of the scene; a high resolution scanning mode focused on a subregion of the scene (The above-described DMD units DMD (FIG. 12) or the rotating mirror DS ( FIG. 14 ) can be used to particular advantage, a first transmission path in the environment sensor 500 ( FIG. 4 ) integrated sensor device 100 to realize in a first spatial direction, while a second transmission path is formed so that a further spatial direction in the vicinity of the motor vehicle 700a, 700b is examined for objects or obstacles out. It would have been obvious that the first transmission can provide a rough detection of objects with a low resolution scanning and the second transmission can provide more details about the objects with a higher resolution); and 
a tracking mode which dithers an optical signal around a selected object within the scene (According to the invention, at least one controllable micromirror arrangement is particularly advantageously provided in order to influence the beam path of the transmission signal and / or the reception signal and / or the reference signal-in the case of a likewise optical reference signal. This makes it possible, for example, to align the transmission signal alternately to a plurality of regions of the environment to be examined or generally to completely different spatial regions and accordingly to monitor a plurality of regions with only one environment sensor according to the invention or a sensor device contained therein. In the present example according to FIG. 5b For example, two transmission links 190a, 190c are provided, which respectively monitor an area located laterally to the right of and behind the motor vehicle 700b, while a third transmission path 190b is arranged to enable a determination of the distance of the motor vehicle 700b from the curb B.).
Regarding claim 20, Schuler teaches an adaptive light detection and ranging (lidar) method comprising: 
using a focusing control subsystem configured to control focusing and detection of a laser beam (Fig. 12, The environment sensor according to the invention can furthermore advantageously have at least one focusing optics in order to focus the transmission signal-or else an already reflected reception signal-on a spatial area or a corresponding receiver to be examined. The focusing optics can be integrated in a common optical module in a particularly advantageous manner together with a possibly provided micromirror arrangement or a beam splitter or reflector and also, the DMD units DMD are connected via an interface DMD ', which may be, for example, a serial interface, e.g. a serial peripheral interface (SPI) interface, with a computing unit μC controlling it e.g. with a microcontroller, connected and can influence the transmission links 190a, 190r with appropriate control.); and 
using an emitter/detector subsystem having a digital micromirror assembly responsive to commands from the focusing control subsystem to generate at least one laser beam (The micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device). In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units, which are presently symbolized in total by the function block DMD.) and to use a first subplurality of micromirror elements to scan the at least one laser beam toward a scene to illuminate [[a]] the scene (Fig.12. See also, fig. 1, for example, at least one DMD unit is configured to reflect the optical signal s1 generated by the diode laser DL in the direction of the first optical system L1, that is to say to the object 600.) 
Application No.: 16/139,895 Docket No.: 16336-000110-USusing the digital micromirror assembly of the emitter/detector subsystem to also simultaneously receive optical signals reflected from the scene in response to the scanning of the at least one laser beam by using a second subplurality of the micromirror elements, different from the first subplurality of micromirror elements, to receive the reflected optical signals (For example, at least one other DMD unit is configured to do so at the object 600 reflected and in the FIG. 12 from right to left through the first optics L1 passing optical signal in the direction of the second optics L2 and thus reflected on the photodiode 131.): and 
where the first subplurality of micromirror elements is further configured to form two independent transmitting channels, and the second subplurality of elements is further configured to form two independent receiving channels ( FIG. 12  or the rotating mirror DS ( FIG. 14 ) can be used to particular advantage, a first transmission path in the environment sensor 500 ( FIG. 4 ) integrated sensor device 100 to realize in a first spatial direction, while a second transmission path is formed so that a further spatial direction in the vicinity of the motor vehicle 700a, 700b (Figs.5a-5b) is examined for objects or obstacles out. Corresponding distances D or reflectivities can be detected, for example, in time-division multiplex, advantageously only a single sensor device 100 or a sensor module 500 being required. It would have been obvious that a subplurality of micromirrors can be used during the first transmission and another subplurality of micromirrors can be used during the second transmission same rational for receiving), the two independent receiving channels and the two independent transmitting channels further configured to operate simultaneously (In the FIG. 12 schematically exemplifies a configuration according to the invention, which has a plurality of DMD units and has at least one array of controllable micromirrors, which are presently symbolized in total by the function block DMD. Also, the transmission paths 190a, 190b, 190c (Fig. 5b) can be operated either simultaneously or in chronological succession and, with the evaluation method according to the invention, make it possible to detect obstacles or other objects which are located in front of the commercial vehicle 700a in the direction of travel). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1). in view of Lee et al. (US 7741618 B2).
Regarding claim 5, Schuler teaches the system of claim 1, wherein the emitter/detector subsystem is controlled by the lidar control software to implement a tracking mode (By means of the variant of the method according to the invention described above, it is advantageously possible to use two or more transmission paths 190a, 190b for reflection and / or distance measurement using a single reference signal sr, so that with appropriate design of the free space transmission paths, for example, areas extending in different spatial directions , recorded and monitored. And also, it is also possible, e.g. a specific transmit signal alternately targeted to different optics or space or angle areas to be examined or on the photodiode 131 to reflect and thus using a single light source DL simultaneously operate two or more transmission links or to monitor a plurality of space or angle ranges,)
Schuler fails to teach but Lee teaches by using a dithering operation wherein a portion of the at least one beam is dithered around a specific object in the scene (Col 21: lines 27-28 and Col 20: lines 55-59).
A person of ordinary skill in the art would have been motivated to modify Schuler teachings in view of Lee. Lee teaches and suggests a small periodic dither, emphasizing that "The dither, according to the present invention, effectively increases the scan coverage." (20:58-59) Embolden by the Lee success, the person of ordinary skill would have been motivated to incorporate the dither into Schuler’ detection system.
Regarding claim 6, Schuler, as modified in view of Lee, teaches the system of claim 5, wherein the emitter/detector subsystem includes a micromirror assembly (Schuler, Fig. 12, the micromirror arrangement according to the invention preferably has at least one array of controllable micromirrors, in particular digitally controllable micromirrors (DMD, digital micromirror device).) which is controlled to simultaneously dither the at least one beam while also implementing the low resolution scanning mode, thus simultaneously focusing on different areas of the scene (Schuler, according to the invention, at least one controllable micromirror arrangement is particularly advantageously provided in order to influence the beam path of the transmission signal and / or the reception signal and / or the reference signal-in the case of a likewise optical reference signal. This makes it possible, for example, to align the transmission signal alternately to a plurality of regions of the environment to be examined or generally to completely different spatial regions and accordingly to monitor a plurality of regions with only one environment sensor according to the invention or a sensor device contained therein. The above-described DMD units DMD (FIG. 12) or the rotating mirror DS ( FIG. 14 ) can be used to particular advantage, a first transmission path in the environment sensor 500 ( FIG. 4 ) integrated sensor device 100 to realize in a first spatial direction, while a second transmission path is formed so that a further spatial direction in the vicinity of the motor vehicle 700a, 700b is examined for objects or obstacles out. It would have been obvious that the first transmission can provide a rough detection of objects with a low resolution scanning and the second transmission can provide more details about the objects with a higher resolution).

Claims 10, 12, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (EP 2126607 B1). in view of Steinberg et al. (US 10191156 B2).
Regarding claim 10, Schuler fails to teach but Steinberg teaches the system of claim 1, further comprising a scanning compensation subsystem for generating compensation information to account for at least one of elevation changes, roll, pitch or yaw of a vehicle carrying the system, which said scanning compensation subsystem is used by the emitter/detector subsystem in scanning the scene (Col 134: Lines 22-27. See also, fig. 3C col 26: Lines 47-52).
It would be obvious to modify Schuler teachings in view of Steinberg as Steinberg addresses the deficiency of Schuler head-on by disclosing a scanning compensation in a Lidar vehicle system. Steinberg teaches and suggests: "To aid in the adoption of LIDAR systems by the automotive industry, there may be an interest in LIDAR systems that exhibit capabilities similar to certain aspects of human sight. For example, human sight provides information (e.g., through the parallax offered by two eyes viewing a scene 35 from slightly different positions) enabling an individual to perceive a scene in three dimensions. In a road situation, such capability may enable a person to perceive an undulating road, uphill road segment, downhill road segment, pitching, yawing, speed bumpers, tight turns, berms, steep pathways (e.g., underground garage), etc., as depth in three dimensions." (Col 131: Lines 31-42) Further on, Steinberg discloses a technique to discriminate between different scanning patterns based on the driving mode of a vehicle. 
The person of ordinary skill in the art would have been motivated to apply the known technique (disclosed by Steinberg) in the same way to improve Schule’s detection system.
Regarding claim 12, Schuler fails to teach but Steinberg teaches the system of claim 1, wherein the controller is configured to receive real time weather information from a remote weather source for use with the lidar control software (Col 37: lines 38-43 and col 115: lines 53-55).
It would have been obvious to modify Schuler’s detection system in view of Steinberg, as Steinberg addresses the deficiency of Schuler head-on by teaching necessity to modify scanning scheme depending on a current weather condition. 
Steinberg is teaching: "Furthermore, the detection distances may also depend on other factors such as weather, ambient light conditions, visibility, targets reflectivity, and so on." (col 60: lines 66-67 and col 61: lines 1-2) Further, Steinberg is suggesting: "For example, processor 118 may receive an indication of the weather from a weather server or other source of updated weather information." (Col 115: lines 53- 55) The person of ordinary skill in the art would have been motivated to apply the known technique (disclosed by Steinberg) in the same way to improve Schuler’s detection system.
Regarding claim 17, Schuler fails to teach but Steinberg teaches the system of claim 14, further comprising a scanning compensation subsystem to account for at least one of vehicle roll, pitch, elevation change, and yaw, the scanning compensation subsystem used by the focusing control subsystem to modify the commands being applied to the emitter/detector subsystem to account for changes in orientation of a vehicle on which the system is employed (Col 134: Lines 22-27. See also, fig. 3C col 26: Lines 47-52).
It would be obvious to modify Schuler teachings in view of Steinberg, as Steinberg addresses the deficiency of Schuler head-on by disclosing a scanning compensation in a Lidar vehicle system. Steinberg teaches and suggests: "To aid in the adoption of LIDAR systems by the automotive industry, there may be an interest in LIDAR systems that exhibit capabilities similar to certain aspects of human sight. For example, human sight provides information (e.g., through the parallax offered by two eyes viewing a scene 35 from slightly different positions) enabling an individual to perceive a scene in three dimensions. In a road situation, such capability may enable a person to perceive an undulating road, uphill road segment, downhill road segment, pitching, yawing, speed bumpers, tight turns, berms, steep pathways (e.g., underground garage), etc., as depth in three dimensions." (Col 131: Lines 31-42) Further on, Steinberg discloses a technique to discriminate between different scanning patterns based on the driving mode of a vehicle. 
The person of ordinary skill in the art would have been motivated to apply the known technique (disclosed by Steinberg) in the same way to improve Schule’s detection system.
Regarding claim 19, Schuler fails to teach but Steinberg teaches the system of claim 14, wherein the electronic controller is configured to receive real time weather information and use the received real time weather information in controlling the laser beam emitted from the emitter/detector subsystem. (Col 37: lines 38-43 and col 115: lines 53-55).
. It would have been obvious to modify Schuler’s detection system in view of Steinberg, as Steinberg addresses the deficiency of Schuler head-on by teaching necessity to modify scanning scheme depending on a current weather condition. 
Steinberg is teaching: "Furthermore, the detection distances may also depend on other factors such as weather, ambient light conditions, visibility, targets reflectivity, and so on." (col 60: lines 66-67 and col 61: lines 1-2) Further, Steinberg is suggesting: "For example, processor 118 may receive an indication of the weather from a weather server or other source of updated weather information." (Col 115: lines 53- 55) The person of ordinary skill in the art would have been motivated to apply the known technique (disclosed by Steinberg) in the same way to improve Schuler’s detection system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Terakawa et al. (US 20070112256 A1), teaches switch-type imaging fiber apparatus and branch-type imaging fiber apparatus.
Alten et al. (US 20100166430 A1), teaches broadcast optical interconnect using a mems mirror.
Wyrwas et al. (US 20180348344 A1), teaches resolution enhancement for scanning lidar/ladar.
Bozchalooi et al. (US 10649072 B2), teaches lidar device based on scanning mirrors array and multi-frequency laser modulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645